Citation Nr: 1505476	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  97-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1980 to December 1980 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A Board decision in November 2012 denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the JMR, the record includes a February 2010 statement from that Veteran that could be construed as a request for a hearing, but was never acted upon and additional evidence submitted without a waiver of AOJ review that was considered by the Board in its November 2012 denial.  The record also discloses that no notice pursuant to 38 C.F.R. § 3.304(f)(5) (2014) regarding establishing a claim of service connection for posttraumatic stress disorder (PTSD) based on a personal assault was provided to the Veteran.  In a November 2014 statement, the Veteran's representative withdrew her hearing request and also waived review of any additional evidence by the AOJ.  However, at no time during this appeal has the Veteran been provided with the requisite notice as per 38 C.F.R. § 3.304(f)(5); the JMR specifically notes that VA is required to provide this notice.  Consequently, a remand is necessary.  On remand, the Board also finds that an additional medical opinion would be beneficial to determine if the record substantiates the Veteran's claim of in-service assaults.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assaults.  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since June 2012.  After securing the necessary release, obtain these records, including any records from the San Juan VA Medical Center.  

3.  After completion of the foregoing, obtain an addendum medical opinion from the October 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  If the examiner determines that an opinion cannot be provided without a current examination, the Veteran should be scheduled for the examination.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record, particularly the service records, and offer an opinion as to whether there is evidence that the Veteran had behavioral changes following the claimed assaults which indicate that the assaults actually occurred.  Statements from the Veteran received in July 2009 and April 2011 discuss the "blanket parties" where she was reportedly assaulted.  The examiner should address the November 2014 opinion from Dr. M.C. asserting that the evidence shows a "deterioration in her functionality after the physical assault."

If the examiner concludes that the evidence does support a finding that in-service assaults occurred, the examiner should opine as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder is related to the Veteran's in-service assaults.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4. Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




